DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 1/11/22 does not comply with the requirements of 37 CFR 1.121(c) because claims 5 and 6 are cancelled but contain language and claim 34 contains strikethrough and underline as if it was recently amended.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 1/11/22 appears to be bona fide, and will not impact prosecution on the merits, claims 5 and 6 are still taken as cancelled, claim 34 will be taken as previously amended on 8/27/21, see interview summary and examiners amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathan Letts on 2/3/22.
The application has been amended as follows: Claims 5 and 6 cancelled.  Claim 34 taken as previously presented on 8/27/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22,23,25,26,28,29,30,32,34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the preheater" in second to last line.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims rejected due to dependency from rejected base claim.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,23,29,30,32,34 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Asai US 2019/0249626.
	In Re 22,23,27,29,30,32,34, Asai teaches

maintaining a maintenance operating set of conditions (paras 57-130, especially 57-70 teaches maintaining operation conditions of engine) after startup (para 70 “after completion of warming up the ICE”) of the engine-4-PATENT Docket No: 121-79-UTILSerial No.: 16/652,307for a fuel gas, an exhaust backpressure (fig 2 105 exhaust pressure sensor), an intake manifold pressure (construed as intake air flow sensor 101 which measures pressure and is equivalent for pressure as related by Bernouli’s principle, or 102 taken in gas pressure sensor in air intake passage 42), an engine speed (para 7 “speed”, ST1 fig 4), an ignition timing (paras 23,151 “ignition timing” “park ignition”), a fuel gas fuel-air equivalence ratio (para 72 “equivalence ratio”), and a fuel gas inlet temperature (taken in gas temperature sensor 105); 
increasing the fuel gas inlet temperature (paras 6-7,14,23,27 increasing heat from reformation with constant AFR) while maintaining the fuel gas fuel-air equivalence ratio, and monitoring methane and oxygen content of an engine exhaust gas (“generation of reformed fuel” para 6, fig 4, fuel reforming mode or non-execution mode); and 
adjusting two or more of a throttle (fig 2 ECU 100 controls multiple throttles, paras 44,67,70), an ignition timing (paras 23,24,79,133,140,149), a load coupled to the engine (paras 85,115-116), a fuel pressure (para 89 supply or prohibition fuel delivery adjust fuel pressure), power to a supercharger (12) acting on the fuel gas or part of the fuel gas, and power to the preheater (see 35 USC 112b rejection above) acting on the fuel gas to maintain a fuel-air equivalence ratio of 1.6 to 2.4  (paras 19-21 equivalence ratio of less than 1 and para 72 equivalence ratio of greater than 4 wherein 1.6 to 2.4 is between 1-4) (at least all figs and paras).  

23. (original) The method of claim 22, wherein the initial operating exhaust backpressure is between ambient (initial pressure of system is ambient when off) to 5 bar absolute.  

30. (original) The method of claim 22, further comprising monitoring an exhaust gas temperature from each cylinder of the engine (the monitored exhaust pressure sensor 105 includes each cylinder as para 60 states “and the like” which includes exhaust temperature).  
32. (original) The method of claim 22, wherein the exhaust gas comprises a combination of at least two of (markush limitation) hydrogen (H2)(para 3), carbon monoxide (CO)(para 3), (remaining limitations optional) nitrogen (N2), water vapor (H20), carbon dioxide (C02), and trace components.  
34. (currently amended) The method of claim 22,  wherein the internal combustion engine is configured to produce a syngas (syngas is hydrogen and carbon monoxide per instant US PGPub para 5, Asai teaches H and CO production in para 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2019/0249626 in view of Roychoudhury et al US 2020/0131984.
In Re 25, Asais is silent as to however Roychoudhury teaches, wherein the initial operating engine speed is between about 1000 to 2000 rotations per minute (RPM) (table 2).  Roychoudhury further teaches engine speed and spark advance timing limits knock and improves fuel efficiency, paras 77-80.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Roychoushurys engine speed and spark advance to limit knock and improve fuel efficiency.
before the effective filing date of the invention (AIA ) to add Roychoushurys engine speed and spark advance to limit knock and improve fuel efficiency.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2019/0249626.
In Re 28, Asai discloses the claimed invention except for the initial operating fuel gas inlet temperature is between about 200°C and 270°C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make initial operating fuel gas inlet temperature between about 200 C to 270 C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive.
Applicant argues pgs 8-10 that Asai does not teach an equivalent ratio in the range of 1.6 to 2.4.  However, examiner finds Asai teaches maintaining equivalent ratios within the range 1.6 to 2.4 with example values paras 19-21 value “1”, para 82 value “2”, para 27 value “4”, fig 3 values 0-4 plus, further see MPEP 2131.03 I and II.
	Applicant argues Roychoudhury teaches away from claimed invention because he teaches lean AFR.  However, examiner finds teaching a lean AFR does not exclude or teach away from a rich AFR, see .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747